Name: Decision of the EEA Joint Committee No 173/1999 of 26 November 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: consumption;  health
 Date Published: 2001-03-01

 Avis juridique important|21999D0173Decision of the EEA Joint Committee No 173/1999 of 26 November 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 061 , 01/03/2001 P. 0033 - 0034Decision of the EEA Joint CommitteeNo 173/1999of 26 November 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 8/94 of the EEA Joint Committee of 7 June 1994(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a general framework for Community activities in favour of consumers (Decision No 283/1999/EC of the European Parliament and of the Council(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1The following paragraphs shall be added in Article 6 of Protocol 31 to the Agreement after paragraph 2:"3. The EFTA States shall, from 1 January 2000, participate in the Community activities which may result from the following act as well as from acts deriving therefrom:- 399 D 0283: Decision No 283/1999/EC of the European Parliament and of the Council of 25 January 1999 establishing a general framework for Community activities in favour of consumers (OJ L 34, 9.2.1999, p. 1).4. The EFTA States shall contribute financially to the activities referred to in paragraph 3 in accordance with Article 82(1)(a) of the Agreement.5. The EFTA States shall, as from the start of cooperation in the activities referred to in paragraph 3, participate fully in the EC committees and other bodies which assist the Commission in the management or development of these activities."Article 2This Decision shall enter into force on 1 January 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 198, 30.7.1994, p. 142.(2) OJ L 34, 9.2.1999, p. 1.